Citation Nr: 1706154	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2014, the Veteran and his spouse testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  

In February 2015, the Board reopened the Veteran's previously denied service connection claim for a low back disability and remanded the reopened claim for further development.  

In November 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA), which was rendered in February 2017.  As this medical opinion provides a basis for granting the claim on appeal, the Board will proceed to issue this favorable decision without first providing the medical opinion to the Veteran and his representative, in order to prevent any necessary delay in granting the benefit sought.  


FINDING OF FACT

The Veteran's current lumbar spondylolysis is not a congenital defect or disease, did not preexist service, and had its onset in service, and the Veteran's spondylolisthesis is related to his spondylolysis.  



CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as spondylolysis of L5, spondylolisthesis of L5-S1, and lumbar spondylosis, have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014), 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for his currently-diagnosed low back disability, which he asserts did not preexist service, had its onset during service, and has persisted since service.  While the Veteran's service treatment records document no evidence of a pre-service spinal disability, when receiving treatment during service for his back complaints, treatment providers referred to the Veteran's spinal disability as congenital.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Here, the Veteran's enlistment medical examination and medical history report do not document the presence of spinal symptoms, diseases, or defects, and by all accounts, the Veteran did not experience a back impairment prior to entering service.  Therefore, the presumption of soundness attaches, and only clear and unmistakable evidence that demonstrates that the disability existed prior to service and was not aggravated by service may rebut the presumption.  See 38 U.S.C.A. § 1111; Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service). 

Additionally, diseases (but not defects) of congenital, developmental, or familial (hereditary) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations.  VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial origin first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See e.g., VAOPGCPREC 82-90 (July 19, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990). 

In turn, defects of congenital, developmental or familial origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303(c).  However, such defects can be subject to a superimposed disease or injury.  If during service, a superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Also, a congenital, developmental, or familial/ hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process."  See e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

Based on the foregoing, the Board sought an advisory medical opinion from a VHA orthopedic surgeon employed to adequately address the onset and etiology of the Veteran's current low back disability, given the legal standards outlined above.  After reviewing the record, the VHA expert opined in February 2017 that the Veteran did not have a spinal disability prior to entering service, as the symptoms of any such preexisting spinal disease or defect would have manifested very soon after service during the Veteran's period of initial training.  Rather, the VHA expert opined that the Veteran developed his current spinal disability, which is not a congenital defect or disease, during a latter portion of his service as a result of his in-service duties.   

Specifically, the VHA expert explained that while physicians formerly believed that the fibrous area of bone identified as spondylolysis was a congenital defect, the state of medical knowledge has since advanced, and physicians now understand that this fibrous area results from repetitive trauma to the area, a fracture of the pars region of bone, or an aggravation of a weakened area of bone.  The VHA expert further explained that the genetic basis and familial preponderance of spondylolysis could be attributable to the architecture and alignment of the spinal bones (i.e. a congenitally thin pars region of bone or increased lordotic spinal alignment); however, this predisposition is not necessary to develop spondylolysis, and this condition does not develop without repetitive trauma, noting that spondylolysis is a very common condition in gymnasts, lineman, and rowers.  The physician further opined that the Veteran's in-service duties were of sufficient severity to have caused the trauma resulting in his development of spondylolysis during service, which has persisted since service, resulting in his current spondylosis and related spondylolisthesis.  

The Board finds that this clear and cogent expert medical opinion, rendered by an orthopedic surgeon, is consistent with the record, unequivocally stated, and contains detailed findings (and cites related medical treatises) to support the conclusion that the Veteran's current lumbar spine spondylosis and related spondylolisthesis are directly related to service.  Accordingly, the Board concludes that this medical opinion is persuasive probative evidence supporting the Veteran's service connection claim and is sufficient to provide a basis for granting the claim.   



ORDER

Service connection for a low back disability, diagnosed as spondylolysis of L5, spondylolisthesis of L5-S1, and lumbar spondylosis, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


